DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on April 18, 2022.
Claims 1, 4, 5, 7 and 11-13 are pending.
Claims 1 and 13 have been amended.

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1 and 13 recite analyzing whether a resource having the group member ID is a virtual resource that does not contain type information; when the retrieved type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child, comparing a virtual resource type of the virtual resource with a group member type recorded on the group creation request, and when the virtual resource type is identical to the group member type of the group, setting the virtual resource as a member of the group; and when the resource having the group member ID contains the type information: comparing a type attribute of the resource with the group member type recorded on the group creation request, and when the type attribute of the resource is identical to the group member type of the group, setting the resource as a member of the group.
The limitation of analyzing whether a resource having the group member ID is a virtual resource that does not contain type information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. For example, “analyzing” in the context of this claim encompasses the user manually analyzing whether a resource having the group member ID is a virtual resource that does not contain type information. The limitation of when the retrieved type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child, comparing a virtual resource type of the virtual resource with a group member type recorded on the group creation request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. For example, “comparing” in the context of this claim encompasses the user manually comparing a virtual resource type of the virtual resource with a group member type recorded on the group creation request when the retrieved type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child. The limitation of when the virtual resource type is identical to the group member type of the group, setting the virtual resource as a member of the group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. For example, “setting” in the context of this claim encompasses the user setting the virtual resource as a member of the group when the virtual resource type is identical to the group member type of the group. The limitation of when the resource having the group member ID contains the type information: comparing a type attribute of the resource with the group member type recorded on the group creation request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. For example, “comparing” in the context of this claim encompasses the user manually comparing a type attribute of the resource with the group member type recorded on the group creation request when the resource having the group member ID contains the type information. The limitation of when the type attribute of the resource is identical to the group member type of the group, setting the resource as a member of the group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. For example, “setting” in the context of this claim encompasses the user setting the resource as a member of the group when the type attribute of the resource is identical to the group member type of the group. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – receiving a group creation request having a group member identification (ID) and when the analyzed resource is identified as the virtual resource that does not contain type information: retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request, an originator device, processor and/or storage. The “receiving” and “retrieving” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The originator device, processor and/or storage are recited at a high-level of generality (i.e., as a generic processor/storage performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a group creation request having a group member identification (ID) and when the analyzed resource is identified as the virtual resource that does not contain type information: retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request amount to gathering data which cannot provide an inventive concept and the additional elements of an originator device, processor and/or storage amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d).  Thus, the claim is not patent eligible.
Claims 4, 5, 7, 11 and 12 are directed to an abstract idea without significantly more. Claim 4 recites the virtual resource is addressed by appending a resource name of the virtual resource to a resource ID of the parent resource. Claim 5 recites a resource name of the virtual resource is pre-defined. Claim 7 recites wherein the virtual resource comprises at least one of a latest resource which, when there is a request, applies the request to the latest resource among existing resources, and an oldest resource which, when there is a request, applies the request to the oldest resource among the existing resources. Claim 11 recites the step of retrieving is performed in a group creation procedure. Claim 12 recites the step of retrieving is performed in a group updating procedure. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Claims 4, 5, 7, 11 and 12 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.

Allowable Subject Matter
Claims 1, 4, 5, 7 and 11-13 are allowed as long as the §101 rejection is overcome.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “analyzing whether a resource having the group member ID is a virtual resource that does not contain type information; when the analyzed resource is identified as the virtual resource that does not contain type information: retrieve a type attribute of apparent resource of the virtual resource to be included in a group according to the group creation request, when the retrieved type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child, comparing a virtual resource type of the virtual resource with a group member type recorded on the group creation request, and when the virtual resource type is identical to the group member type of the group, setting the virtual resource as a member of the group; and when the resource having the group member ID contains the type information: comparing a type attribute of the resource with the group member type recorded on the group creation request, and when the type attribute of the resource is identical to the group member type of the group, setting the resource as a member of the group” as recited in the independent claim 1 and similarly in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
Amended claim 1 do not recite any method of organizing human activity or mental process because, under the broadest reasonable interpretation, the current claims do not cover performance in the mind but for the recitation of generic computer components. The steps of claim 1 require action that cannot be practically applied in the mind, such as, for example, “analyzing whether a resource having the group member ID is a virtual resource that does not contain type information;” “when the retrieved type attribute of the parent resource is a pre- defined resource type allowed to have the virtual resource as a child, comparing a virtual resource type of the virtual resource with a group member type recorded on the group creation request;’ and “when the resource having the group member ID contains the type information: comparing a type attribute of the resource with the group member type recorded on the group creation request.” A mental process by a human is no longer encompassed in the claim scope.
Further, assuming arguendo the claimed subject matter is related to an abstract idea, Applicants respectfully submit that the claimed subject matter include improvements to another technology or technical field, e.g., machine to machine (M2M)/Intent of Things (IoT) technology, and more particularly, a method for validating validity of a group member to be included in a group resource by steps of “analyzing whether a resource having the group member ID is a virtual resource that does not contain type information;” “when the retrieved type attribute of the parent resource is a pre-defined resource type allowed to have the virtual resource as a child, comparing a virtual resource type of the virtual resource with a group member type recorded on the group creation request;’ and “when the resource having the group member ID contains the type information: comparing a type attribute of the resource with the group member type recorded on the group creation request. Thus, there is a meaningful transformation, by a particular machine (e.g., the processor and the memory), from the group creation request of an originator device to setting the virtual resource as a member of the group.

Examiner’s Response:
	The Examiner respectfully disagrees. As can be seen in the updated §101 rejection to claim 1, it is the Examiner position that “analyzing whether a resource having the group member ID is a virtual resource that does not contain type information;” “when the retrieved type attribute of the parent resource is a pre- defined resource type allowed to have the virtual resource as a child, comparing a virtual resource type of the virtual resource with a group member type recorded on the group creation request;’ and “when the resource having the group member ID contains the type information: comparing a type attribute of the resource with the group member type recorded on the group creation request” recite an abstract idea. This is because the “analyzing” and “comparing” limitations can encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. The addition of “setting of the virtual resource as a member of the group” does not integrated into a practical application nor does it amount to significantly more than the judicial exception. The “setting” limitation can also encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper and thus part of the abstract idea. The claims do not provide any specific details on how “setting of the virtual resource” is performed. 
For at least the reasons set forth above, the rejection made under 35 U.S.C. §101 is proper and thus, maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
April 26, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191